                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHIMN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                Crim. Action No.: 1:19cr31
                                            (Judge Kleeh)

TEISHA PRIMM,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 122],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On August 27, 2019, the Defendant, Teisha Primm (“Primm”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Thirteen

of the Indictment. Primm stated that she understood that the

magistrate judge is not a United States District Judge, and Primm

consented to pleading before the magistrate judge.              This Court

referred Defendant’s plea of guilty to the magistrate judge for

the purpose of administering the allocution, pursuant to Federal

Rule of Criminal Procedure 11, making a finding as to whether the

plea was knowingly and voluntarily entered, and recommending to

this Court whether the plea should be accepted.

     Based   upon   Defendant   Primm’s   statements   during    the     plea

hearing,   and   the   Government’s   proffer   establishing      that    an

independent factual basis for the plea existed, the magistrate
USA v. PRIMM                                                       1:19cr31
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 122],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

judge found that Defendant Primm was competent to enter a plea,

that the plea was freely and voluntarily given, that she was aware

of the nature of the charges against her and the consequences of

her plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 122] finding a

factual basis for the plea, and recommending that this Court accept

Defendant   Primm’s   plea   of   guilty   to   Count   Thirteen   of   the

Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.      He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.          Neither Defendant nor

the Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 122], provisionally ACCEPTS Defendant Primm’s guilty

plea, and ADJUDGES her GUILTY of the crime charged in Count

Thirteen of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

                                    2
USA v. PRIMM                                                 1:19cr31
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 122],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The Probation Officer shall undertake a presentence

investigation of Primm, and prepare a presentence investigation

report for the Court;

     2.   The Government and Defendant Primm shall each provide

their narrative descriptions of the offense to the Probation

Officer by September 20, 2019;

     3.   The presentence investigation report shall be disclosed

to Defendant Primm, counsel for Defendant, and the Government on

or before November 19, 2019; however, the Probation Officer shall

not disclose any sentencing recommendations made pursuant to Fed.

R. Crim. P. 32(e)(3);

     4.   Counsel may file written objections to the presentence

investigation report on or before December 3, 2019;

     5.   The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

December 13, 2019; and



                                  3
USA v. PRIMM                                                      1:19cr31
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 122],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.   Counsel may file any written sentencing memorandum or

statements     and   motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

December 16, 2019.

     The magistrate judge released Defendant Primm on the terms of

the Order Setting Conditions of Release [Dkt. No. 16], filed on

May 29, 2019.

     The Court will conduct the Sentencing Hearing for Defendant

on Friday, January 6, 2020, at 3:00 P.M., at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 13, 2019


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       4
